Case 1:18-cv-11924-FDS Document 46-13 Filed 04/16/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MATTHEW VANDERHOOP,
Plaintiff,

v. Civil Action No, 18-11924-FDS

WILMINGTON SAVINGS FUND
SOCIETY FSB, D/B/A CHRISTIANA
TRUST, NOT IN ITS INDIVIDUAL
CAPACITY, BUT SOLELY AS TRUSTEE
FOR BCAT 2014-10TT,

Defendant.

 

 

 

 

PLAINTIFE’S ANSWERS TO FIRST SET OF ADMISSIONS
OF WILMINGTON SAVINGS

Request No. 1: Admit you received the letter and the included attachments mailed first-class
dated June 6, 2017 from Selene Finance LP entitled “RIGHT TO REQUEST A MODIFIED
MORTGAGE LOAN,” attached hereto as Exhibit A.

Answer: I do not remember receiving a letter and the included attachments mailed first-
class dated June 6, 2017 from Selene Finance LP entitled “RIGHT TO REQUEST A
MODIFIED MORTGAGE LOAN.”

Request No. 2; Admit you received the letter and the included attachments sent by certified mail
dated June 6, 2017 from Selene Finance LP entitled “RIGHT TO REQUEST A MODIFIED
MORTGAGE LOAN,” attached hereto as Exhibit B.

Answer: I do not. remember receiving a letter and the included attachments sent by
certified mail dated June 6, 2017 from Selene Finance LP entitled “RIGHT TO REQUEST A
MODIFIED MORTGAGE LOAN,”
Case 1:18-cv-11924-FDS Document 46-13 Filed 04/16/19 Page 2 of 4

Request No. 3: Admit you did not complete and return the attachments contained in the letter
mailed first-class dated June 6, 207 from Selene Finance LP entitled “RIGHT TO REQUEST A
MODIFIED MORTGAGE LOAN,” attached hereto as Exhibit A.

Answer: Admit

Request No. 4: Admit you did not complete and return the attachments contained in the letter
sent by certified mail dated June 6, 2017 from Selene Finance LP entitled “RIGHT TO
REQUEST A MODIFIED MORTGAGE LOAN,” attached hereto as Exhibit B.

Answer: Admit

Request 5: Admit Wilmington Savings provided you with an assessment of your ability to make
affordabie monthly mortgage payments.

Answer: Deny. Wilmington did not provide me with an assessment of my ability to pay
and that denial continues to today, and includes Lender’s recent “Avoid Foreclosure-Act Now,”
letter, dated, February 14, 2019, offering a trial modification, with $89,000 to be paid in monthly

mortgage payments within six months.

Request 6: Admit Wilmington Savings notified you of your right to pursue a modified mortgage

loan.
Answer: Deny. Wilmington did not notify me of my right to pursue a modified mortgage.

Request 7: Admit Count One of the Complaint against Wilmington Savings pursuant to Mass.
Gen, Laws. ch. 244, Section 35B has no factual basis.

Answer: Deny. Count One of the Complaint has factual basis and additional information
would include Lender’s recent “offer,” a letter headed “Avoid Foreclosure —Act Now,” letter,
dated February 14, 2019.
Case 1:18-cv-11924-FDS Document 46-13 Filed 04/16/19 Page 3 of 4

Request 8: Admit Wilmington Savings complied with the statutory requirements of Mass.Gen.
Laws. ch. 244, Section 35B regarding foreclosing the Mortgage on the Property.

Answer: Deny, Wilmington did not comply with the statutory requirements of
Mass.Gen.Law cha. 244, Section 35B, and that noncompliance continues to this day with Lender
sending an “Avoid Foreclosure-Act Now” letter, dated February 14, 2019, purporting to assist
Mr. Vanderhoop but instead demanding $89,000 within six months, with $50,000 due
immediately, all without providing an opportunity for Mr. Vanderhoop to complete either a loan
modification application or a loan mitigation application, but an offer that raised the initial loan

by $499,000 based on interest and fees,

Request 9: Admit you receive notified of your rights under Mass. Gen. Laws. ch. 24, Section
35B(c).

Answer: Deny. I obtained information regarding my rights from legal assistance not from

the lender.
Request 10: Admit you are in default on the payment due under the Mortgage loan.
Answer, Admit.

Request 11: Admit Wilmington Savings has caused you no damages.

Answer: Deny. Wilmington has caused me damages; I was unable to sell my home and

my physical health has declined significantly.
March 14, 2019 Signed under the pains and penalties of perjury,
MATTHEW J. VANDERHOOP
3
Case 1:18-cv-11924-FDS Document 46-13 Filed 04/16/19 Page 4 of 4

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

 

MATTHEW VANDERHOOP,
Plaintiff,

Vv. Civil Action No. 18-11924-FDS

WILMINGTON SAVINGS FUND
SOCIETY FSB, D/B/A CHRISTIANA
TRUST, NOT IN ITS INDIVIDUAL
CAPACITY, BUT SOLELY AS TRUSTEE
FOR BCAT 2014-10TT,

Defendant,

 

 

 

 

CERTIFICATE OF SERVICE

I, Deborrah M. Dorman, of the Law Office of Deborrah M. Dorman, counsel for Mr.
Matthew Vanderhoop, plaintiff in the above-captioned action, hereby certify that on March 14,
2019, I served answers to defendant’s First Request for Admissions of Wilmington Savings to
Plaintiff and this Certificate of Service by first-class U.S. mail the following:

Aaron A. Fredericks, Esq.

Sasson & Cymrot, LLP

84 State Street

Boston, MA 02109
AFredericks@SassoonCymrot.com

pad, Bae
